Ludeling, C. J.
A motion to dismiss tliis appeal lias been made, on tlie ground that all the parties interested in maintaining the judgment of tho District Court have not been made parties to this appeal. The order for an appeal was granted in open court. The bond is in favor of “ the succession of Jacob Weigel, Ids executors, administrators and assigns.'1’
The administratrix caused an inventory to be made of the property of the succession; and Helena Betz filed an opposition to the inventory, claimed to be tho owner of certain real estate, which had been placed,on said inventory, and prayed that said real property be stricken from the inventory. This case having been tried in the lower court, was brought before this court by appeal; and our predecessors remanded it back to tho lower court in order that the heirs might be made parties. Tho heirs, all of age, having been made parties, there was judgment in their favor, recognizing them as the owners of the property in dispute, and from this judgment an appeal was taken.
Tho bond is defective in not naming tho heirs or using such terms as would clearly embrace them. 5 An. 574; 10 An. 232; 12 An. 71; 14' An. .315, 688. “An administrator is. the trustee of the creditors.” 2 An. 923. The heirs were necessary parties to the suit. C. P. art. 123; ',C. C. 1049.
The appeal is therefore dismissed.